18-1716
   Singh v. Barr
                                                                         BIA
                                                                    Cassin, IJ
                                                                 A206 034 873
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 30th day of September, two thousand twenty.

   PRESENT:
            JON O. NEWMAN,
            JOSEPH F. BIANCO,
            WILLIAM J. NARDINI,
                 Circuit Judges.*
   _____________________________________

   GURMEET SINGH,
            Petitioner,

                   v.                                  18-1716
                                                       NAC
   WILLIAM P. BARR, UNITED STATES
   ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                 Gurmeet Singh, pro se, S.
                                   Richmond Hill, NY.

   * Circuit Judge Peter W. Hall, originally a member of the panel,
   is currently unavailable. Circuit Judge Jon O. Newman has
   replaced Judge Hall on the panel for this matter. See 2d Cir.
   IOP E(b).
FOR RESPONDENT:             Joseph H. Hunt, Assistant Attorney
                            General; Ann M. Welhaf, Attorney,
                            Office of Immigration Litigation,
                            United States Department of
                            Justice, Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Gurmeet Singh, pro se, a native and citizen

of India, seeks review of a May 11, 2018, decision of the BIA

affirming a July 24, 2017, decision of an Immigration Judge

(“IJ”) denying Singh’s application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).     In re Gurmeet Singh, No. A 206 034 873 (B.I.A. May

11, 2018), aff’g No. A 206 034 873 (Immig. Ct. N.Y. City July

24, 2017).      We assume the parties’ familiarity with the

underlying facts and procedural history.

    In lieu of filing a brief, the Government moves for

summary denial of Singh’s petition for review.     Rather than

determine if the petition is frivolous as required for summary

denial, see Pillay v. INS, 45 F.3d 14, 17 (2d Cir. 1995), we



                                2
construe the Government’s motion as its brief and deny the

petition on the merits.

      Under the circumstances of this case, we have reviewed

the IJ’s decision.        Mei Chai Ye v. U.S. Dep’t of Justice, 489
F.3d 517, 523 (2d Cir. 2007).               The standards of review are

well established.         See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao

v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).             The agency may,

“[c]onsidering the totality of the circumstances . . . base

a    credibility    determination      on    the   demeanor,    candor,    or

responsiveness of the applicant,” the plausibility of his

account, and inconsistencies in his statements or between his

statements and other evidence, without regard to whether they

go   “to   the    heart   of    the   applicant’s    claim.”      8   U.S.C.

§ 1158(b)(1)(B)(iii); see Xiu Xia Lin v. Mukasey, 534 F.3d
162, 163–64 (2d Cir. 2008).                “We defer . . . to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder

could make such an adverse credibility ruling.”                Xiu Xia Lin,
534 F.3d at 167; accord Hong Fei Gao, 891 F.3d at 76.

      Singh      provided      inconsistent     statements     during     his

credible fear interview and testimony regarding which of the


                                       3
two alleged beatings he suffered on account of his membership

in the Shiromani Akali Dal Amritsar Mann Party (“Mann Party”)

he attempted to report to the police, and he did not provide

any explanation for these discrepancies when he was offered

an opportunity to do so. 1       Singh now argues that he was

reasonably    confused   about   the   timeline   because   the   two

attacks were similar and close in time.            But he did not

present this explanation to the IJ, and this new explanation

is not compelling because the timeline was not complicated

and because of the specificity of his conflicting claims and

denials.     See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

2005) (“A petitioner must do more than offer a plausible

explanation for his inconsistent statements to secure relief;

he must demonstrate that a reasonable fact-finder would be

compelled to credit his testimony.” (internal quotation marks




1 Singh does not challenge the IJ’s reliance on the record of
his credible fear interview.      Regardless, the interview
record was sufficiently reliable because it contained a clear
and detailed summary of the questions and Singh’s responses,
the questions were designed to elicit the details of Singh’s
claim, and there was no suggestion that Singh was intimidated
or did not understand the translator.      See Ming Zhang v.
Holder, 585 F.3d 715, 723–25 (2d Cir. 2009); Ramsameachire v.
Ashcroft, 357 F.3d 169, 179–80 (2d Cir. 2004).

                                 4
omitted)). 2   Moreover,   the   IJ   reasonably   concluded   that

Singh’s   testimony   regarding       his   and    his   father’s

participation in the Mann Party was “vague.”         When pressed

for details about his father’s involvement, Singh did not

clearly state when his father had joined the party.            Singh

also failed to provide details regarding his own role in the

party.

     Having questioned Singh’s credibility, the IJ reasonably

concluded that Singh failed to rehabilitate his testimony

with reliable corroborating evidence, and that the absence of

corroboration further undermined his credibility.        See Biao

Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (asylum



2 The IJ may have erred in relying on a discrepancy in the
record regarding Singh’s educational history without first
offering him an opportunity to explain it because it may not
have been obvious and “trivial differences in the wording of
statements describing the same events are not sufficient to
create inconsistencies,” especially where, as here, the
applicant “rel[ies] on an interpreter [or translator] to
convey his story.” Gurung v. Barr, 929 F.3d 56, 61 (2d Cir.
2019); see Ming Shi Xue v. BIA, 439 F.3d 111, 125 (2d Cir.
2006) (“[A]n IJ may not rest an adverse credibility finding
on non-dramatic putative contradictions or incongruities in
an alien’s narrative without first giving the applicant a
chance to reconcile the testimony.”).     Even if this were
error, however, remand would not be required because the
record contains “statements that are so inconsistent that we
can be confident that the agency would not accept any kind of
explanation.” Gurung, 929 F.3d at 62.
                              5
applicant’s   failure   to   corroborate   may   bear   on   his

credibility “because the absence of corroboration in general

makes an applicant unable to rehabilitate testimony that has

already been called into question”).   Even accepting Singh’s

argument that the IJ should not have discounted the two

affidavits in the record based on their similarities—which he

argues might have been expected since the two accounts were

recorded by the same notary on the same day in both English

and Punjabi—the IJ did not err in assigning these affidavits

diminished weight because Singh’s wife is an interested party

and neither affiant was available for cross-examination.     See

Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A.

2010) (finding that unsworn letters from the applicant’s

friends and family did not provide substantial support for

the applicant’s claims because they were from interested

witnesses not subject to cross-examination), overruled on

other grounds by Hui Lin Huang v. Holder, 677 F.3d 130, 133–

38 (2d Cir. 2012); see also Y.C. v. Holder, 741 F.3d 324, 334

(2d Cir. 2013) (deferring to agency’s decision to give little

weight to letter from applicant’s spouse in China); cf. Mei

Chai Ye v. U.S. Dep’t of Justice, 489 F.3d 517, 526 (2d Cir.


                               6
2007) (suggesting that the Court would view “skeptically” an

adverse    credibility     determination       based   on   similarities

between documents in different proceedings without a showing

that the IJ considered “whether it is plausible that different

[affiants] . . . , for illiteracy reasons, conveyed [truthful

information] to a scrivener tied to an unchanging style” and

“whether the same translator converted valid accounts into a

peculiarly similar story”); Surinder Singh v. BIA, 438 F.3d
145, 148 (2d Cir. 2006) (“nearly identical language” in

affidavits   from   purportedly       different    authors    undermined

petitioner’s    credibility).           Moreover,      Singh’s     wife’s

affidavit was not reliable because it omitted mention of an

alleged June 2015 incident in which members of the opposing

Congress   Party    came   to   her    house    looking     for   him   and

threatened her; Singh did not offer a compelling explanation

for that omission, and this was an event that his wife would

reasonably have been expected to include in her statement.

See Hong Fei Gao, 891 F.3d at 78 (“[T]he probative value of

a witness’s . . . silence on particular facts depends on

whether those facts are ones the witness would reasonably

have been expected to disclose.”).         These affidavits were the


                                  7
only evidence corroborating Singh’s claim that both of his

parents were murdered: Singh did not present his father’s

death certificate, and his mother’s death certificate did not

state her cause of death or otherwise corroborate Singh’s

claim that Congress Party members beat her to death.

      Singh also failed to present reliable corroboration of

his medical treatment, since the doctor’s letter was prepared

four years after the alleged treatment and did not indicate

that it was based on contemporaneous medical records.                 Singh

argues that the IJ erred to the extent that she relied on the

absence   of   a    notarization   or     a    copy   of     the    doctor’s

identification in assigning weight to the doctor’s letter,

but we afford IJs “considerable flexibility in determining

the authenticity of . . . documents from the totality of the

evidence.”     Shunfu Li v. Mukasey, 529 F.3d 141, 149 (2d Cir.

2008).    Singh’s argument that the IJ could have called the

doctor to obtain testimony is unavailing because Singh had

the   burden   to   prove   eligibility       for   relief    and   present

evidence “without prompting from the IJ.”                  Chuilu Liu v.

Holder, 575 F.3d 193, 198 (2d Cir. 2009).

      Given the inconsistencies in Singh’s account of the


                                   8
events surrounding his attacks, his vague testimony regarding

his and his father’s involvement in the Mann Party, and his

failure to reliably corroborate his claims, the IJ’s adverse

credibility    determination    is   supported   by   substantial

evidence.     See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin,
534 F.3d at 165–67.    We do not reach the agency’s alternative

burden holding because the adverse credibility determination

was dispositive of all of Singh’s claims, which rested on the

same discredited factual predicate.       See Paul v. Gonzales,

444 F.3d 148, 156–57 (2d Cir. 2006); INS v. Bagamasbad, 429
U.S. 24, 25 (1976) (“As a general rule courts and agencies

are not required to make findings on issues the decision of

which is unnecessary to the results they reach.”).

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe,
                               Clerk of Court




                                9